Citation Nr: 0935225	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-18 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a right foot 
disability.

4.  Entitlement to service connection for a left foot 
disability.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1966 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2004.  In August 2008, the veteran appeared at a 
Central Office hearing held before the undersigned.  The 
appeal was remanded in October 2008.  During the course of 
the remand development, in a March 2009 rating decision, 
service connection for degenerative disc disease of the 
cervical spine and degenerative disc disease of the thoracic 
spine was granted, thus satisfying the appeal as to those 
issues.  Accordingly, they are no longer in appellate status.  
After the claims file was returned to the Board, the 
Veteran's representative reviewed the file and presented 
comprehensive and cogent arguments on the Veteran's behalf in 
an informal hearing presentation dated in August 2009.


FINDINGS OF FACT

1.  The Veteran did not have Vietnam service, nor did he 
sustain a serious injury involving the fall of a crate or 
other heavy object onto his back.

2.  The Veteran injured his left knee in service, and there 
is uncontroverted medical evidence attributing current 
degenerative joint disease of the left knee to that injury.

3.  Otherwise, the Veteran did not have temporary paraplegia 
or any condition affecting the knees or feet in service.

4.  Degenerative joint disease of the right knee and both 
feet and bilateral pes planus were first demonstrated more 
than one year after service.  

5.  Degenerative joint disease of the right knee and both 
feet and bilateral pes planus are not due to any in-service 
events, or to a service-connected back disability.

6.  Degenerative joint disease of the right knee and both 
feet and bilateral pes planus did not increase in severity 
due to a service-connected back disability.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the left knee was incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  A chronic right knee disability, including degenerative 
joint disease, was not incurred in or aggravated by active 
service, may not be presumed to have been incurred therein, 
and is not proximately due to or aggravated by a service-
connected back disability.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).

3.  A chronic right foot disability, including degenerative 
joint disease and pes planus, was not incurred in or 
aggravated by active service, may not be presumed to have 
been incurred therein, and is not proximately due to or 
aggravated by a service-connected back disability.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

4.  A chronic left foot disability, including degenerative 
joint disease and pes planus, was not incurred in or 
aggravated by active service, may not be presumed to have 
been incurred therein, and is not proximately due to or 
aggravated by a service-connected back disability.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in November 2008, the RO notified the 
veteran of the information necessary to substantiate his 
service connection claims on appeal, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He was informed of the specific types of 
evidence he could submit that would be pertinent to his 
claim.  He was also provided with information regarding 
ratings and effective dates, as to all claims on appeal.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter 
was not sent until after the initial adjudication of the 
claims.  However, subsequently, the claim was readjudicated, 
and a supplemental statement of the case was provided in July 
2009, thus correcting the timing defect.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

The Board also concludes VA's duty to assist has been 
satisfied.  Service treatment records have been obtained, as 
have all identified VA and private treatment records.  The 
appellant has not identified any other potentially relevant 
records.  VA medical examinations were obtained in January 
2004 and December 2008.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  As discussed below, these and other opinions 
provided by the Veteran were based on an inaccurate history.  
However, as to the issues denied in this decision, the 
December 2008 examination was based on the most accurate 
history.  The inaccuracies were favorable to the Veteran, 
and, therefore, the Veteran cannot be considered to have been 
prejudiced by the examiner's reliance on this history, in 
providing a negative nexus opinion.  In this regard, to 
obtain an additional opinion from the examiner with an 
accurate, but less favorable to the Veteran, history would 
not change this already negative nexus opinion.  Otherwise, 
the examination described the disabilities in sufficient 
detail for the Board to make an informed decision.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The veteran 
testified at a hearing before the undersigned in August 2008.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Factual Background

Due to difficulties in obtaining an accurate medical history 
on the various examinations, the relevant medical evidence is 
set forth in some detail.

On his enlistment examination in March 1966, the Veteran the 
veteran responded "yes" to a question of whether he had 
now, or had ever had, cramps in his legs.  Examination was 
normal, and it was noted that he had been in an auto 
accident, but was released by his family physician in January 
1966.  

Service treatment records show that in May 1967, he had a 
cough with secondary back pain, and back strain was the 
pertinent impression.  In August 1967, when seen at a USAF 
dispensary in Guam, it was noted that he continued to have 
back pain since an "old injury," now worse with recurrence.  
The impression was probable lumbar arthritis secondary to old 
injury.  In September 1967, he complained of back pain, and 
it was noted that he had been doing quite a bit of lifting 
recently.  In September 1967, a referral to an orthopedic 
clinic noted that he had persistent back pain, which had 
become a problem.  Films showed apparent lumbosacral 
deformity, and a history of an injury one year earlier was 
noted.  The orthopedic consult in October 1967 disclosed 
structural scoliosis, related to congenital L5-S1 defect, and 
spondylolisthesis.  It was recommended that his TDY be 
terminated.  After he was returned from the Guam TDY, an 
orthopedic consult was obtained in November 1967.  It was 
noted that he was free from any back disorder until 
approximately one year ago when on TDY in Guam he began to 
experience pain in the low back region with radiation of 
sharp pain.  Upon returning to the continental U.S., he 
continued to have low back pain.  The orthopedic consultant 
concluded that although it was thought to be an EPTS problem, 
the question of service aggravation must be entertained.  

Later in November 1967, the Veteran was seen in an emergency 
room, after a minor auto accident.  He had bumped his knee on 
something, probably the dashboard.  There was slight pain in 
the lateral aspect of the left knee.  On examination, there 
was minimal tenderness, and extreme flexion was uncomfortable 
on range of motion.  There was no swelling, discoloration or 
effusion, and ligaments were intact.  The impression was mild 
contusion of the knee, and no treatment was provided.  On an 
examination for a medical board in December 1967, the Veteran 
reported that he had fainted after a crate fell on his back 
in 1967.  He also had cramps in the legs after keeping his 
legs in one position too long, which was attributed to the 
crate accident in 1967.  He also had recurrent back pain with 
occasional radiation into the right thigh.  This same report 
was included on another medical board examination report 
dated in September 1968.  

According to an October 1968 narrative summary, the Veteran 
was being evaluated by a medical board due to complaints of 
low back pain of some 15 months duration.  He stated that he 
was in good health until August or September of 1967 when, 
while on Guam, a large crate fell on him while unloading a 
truck, injuring his back.  It was observed that the first 
notation on his medical records was from August 1967, which 
referred to an old injury, with no mention of when this 
injury occurred.  The Veteran had been scheduled for surgery 
in January 1968, but he stated that he did not have back pain 
at that time.  He was advised to discontinue his activities 
as a ski instructor at that time.  He had continued to work 
at his job until transferred to the hospital in October 1968 
for further evaluation.  Examination of the lower extremities 
was normal, with deep tendon reflexes present, active and 
equal, no sensory or motor loss, and equal thighs, calves and 
leg lengths.  The only back abnormalities were spondylolysis 
and spondylolisthesis, noted to be a congenital anomaly, but 
the reported onset of his complaints was while on active 
duty.  An addendum in November 1968 noted that there was 
nothing in the record to validate to history of a large crate 
having fallen on him.  Another statement noted that while he 
stated that a large crate had fallen on him in Guam, there 
was no documentation of such an injury.  

A report of an examination by W. Wolverton, M.D., in April 
1969 noted that the Veteran stated that a large crate fell on 
him injuring his back while on Guam.  No lower extremity or 
gait abnormalities were noted on the examination.  

On a VA examination later in April 1969, the Veteran stated 
that in 1967, while in Vietnam,, he was struck in the lower 
back by a 300-pound crane [sic].  On examination, he did not 
walk with a limp, and the examination of the spine was 
normal.  

In January 1970, the Veteran was hospitalized in Children's 
Hospital.  He gave a history of a crate having fallen on his 
back while in Vietnam approximately two years earlier.  He 
was found to have spondylolisthesis a that time, and 
complained of low back pain since.  He gave a history of 
paraplegia which had completely resolved.  No lower extremity 
abnormalities were noted.  He underwent a posterolateral 
fusion of L4-S1 on January 9, 1970, and was fully ambulatory 
at the time of discharge on January 21, 1970.  

On a VA examination in May 1975, the Veteran did not have any 
abnormality of gait.  Squat and recovery and heel and toe 
walk were adequate.  He said he had problems with his back 
after having been on his feet a couple of hours.  He was a 
partner with his father in a business. 

VA treatment records show that in March 2001, the Veteran 
complained of back pain, as well as urinary problems.  In May 
2001, he complained of back pain and was also having pain in 
both knees.  On examination, there was crepitation in the 
knees.  In July 2002, it was noted that he had bunions.  In 
September 2002, he complained of back pain which was 
worsening and also knee pain.  His primary care physician, S. 
Crossland, M.D., noted that it appeared that his back was 
causing pain and degenerative joint disease in the knees as a 
results of his gait.  In June 2003, Dr. Crossland noted knee 
pain secondary to gait and posture with back.  

A VA examination in January 2004 noted constant knee pain 
with stiffness and swelling.  The Veteran also complained of 
daily foot pain from midday until evening on most days.  On 
examination, he walked with a limp favoring the right leg.  
It was noted that over the last 5 to 7 years, he could no 
longer participate in physical recreational activities due to 
back pain.  The examiner concluded that the Veteran had 
chronic strain in both knees and arthritis in both feet, all 
unrelated to the back injury.  

Dr. Crossland wrote, in February 2005, that the Veteran had 
been unloading a helicopter in 1969 in Vietnam when a 300 
pound crate was dropped on him; afterwards, he had paraplegia 
t that time which lasted for several weeks.  At the time of 
discharge from service, he still had severe pain and could 
barely ambulate.  He had subsequently developed degenerative 
arthritis including in the knees ad feet as a result of the 
original injury.  An essentially identical report from W. 
Kroll, D.C., dated in May 2005, was also received.  

Dr. Crossland wrote in August 2008 that the Veteran had had a 
300-pound crate dropped on his back while stationed in 
Vietnam in 1966.  He was transferred to Guam for treatment.  
The Veteran stated that for two to three weeks, he was a 
paraplegic, and upon discharge from the Air Force, he was 
barely able to walk.  Since the injury he had had constant 
pain in his lower back.  The doctor noted that at the time of 
discharge in December 1967, an examination disclosed 
complaints about his legs:  "Cramps in legs after keeping 
his legs in one position too long.  Condition attributed to 
the crate accident in 1967."  He also noted recurrent back 
pain, with occasional radiation into the right thigh.  He 
noted that the Veteran said that as his back pain worsened 
over the years, his knee pain had also become worse.  He also 
noted that in November 1967, the Veteran was involved in a 
motor vehicle accident while on active duty, with tenderness 
to the anterolateral aspect, lateral to and above the patella 
over soft tissue, with extreme flexion uncomfortable.  There 
was no treatment at that time of the knee injury.  The 
impression was contusion of the knee, mild.  Dr. Crossland 
stated that as a result of his back and knee injury, the 
Veteran developed arthritis in his lower back and knees.  He 
based the opinion on his having cared for the Veteran since 
1990, and 28 years of clinical experience as a board-
certified physician in family practice.  

On a VA neurology examination in December 2008, the Veteran 
reported that he was a self-employed pawnbroker.  Again, the 
history of a 300-pound crate falling off a helicopter onto 
his back was given.  The Veteran after the injury, he could 
not walk for about a week and a half.  He said that after 
that, he walked with a somewhat shuffling gait.  After 
service he said he had surgery in 1970 on his low back, and 
was all right for 33 years, although he stated he had a limp.  
Around the year 2000 he began to have pain in his neck, 
knees, feet, and shooting pain in his legs.  On examination, 
there was no weakness of the extremities; there was some 
give-way weakness noted but he was able to stand on his heels 
and toes, and there was no atrophy or fasciculation.  Gait 
was with a limp using a cane, although he could walk without 
the cane.  

On a VA orthopedic examination in December 2008, a history of 
a low back injury when a dropped crate twisted his lower back 
in Vietnam was given.  The Veteran said that he was 
paraplegic for 2 to 3 weeks.  In 1970, he had a spinal 
fusion.  The Veteran said he was immobilized in a brace for 
one year, and that the pain has persisted.  He used a cane in 
his right hand.  Pain radiated from his lower back to both 
legs, down to his feet.  He said that because of his back 
pain, there was marked limitation of his walking and 
standing.  He complained of painful knees, worse on the 
right, as well as swelling.  He said that the symptoms 
started in the mid or late 1970's with no specific injury.  
He had used knee braces with patellar opening.  The knees 
occasionally popped and cracked.  He also complained of pain 
and burning sensation of his feet which started in the 1970's 
or 1980's and had gradually worsened.  He was treated with 
custom-made orthotics, which gave some relief.  

On examination, the Veteran had active and painful range of 
motion in the knees.  He had bilateral severe pes planus in 
the feet and a dorsal bunion.  There was no edema.  There was 
no pain on manipulation of the feet.  X-rays showed 
osteoarthritis of both knees. The examiner noted that it was 
less likely as not that the osteoarthritis of he knees had 
its onset while the Veteran was in service, or that the 
osteoarthritis of the knees was aggravated by the lumbar 
spondylosis with spondylolisthesis and spinal fusion.  He had 
bilateral pes planus and osteoarthritis in the feet.  It was 
less likely as not that the foot disorders had their onset in 
service, or were aggravated by the low back condition.  In an 
addendum in February 2009, the examiner explained that the 
Veteran's knee symptoms had started in the mid to late 1970's 
due to degenerative changes, and that the foot conditions 
were due to degenerative changes in the feet.  

III.  Analysis

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection, a Veteran must show (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and the in-
service disease or injury (or in-service aggravation), "the 
so-called 'nexus' requirement." Holton v. Shinseki, No. 
2008-7081, slip op. at 3 (Fed. Cir. Mar. 5, 2009); Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as diabetes mellitus, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c) (2008); Allen v. Brown, 8 Vet. App. 374 
(1995).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Veteran contends, in essence, that he was on a TDY 
assignment to Vietnam when a 300-pound crate fell on his 
back, which pushed him straight down on his knees and feet; 
he believes that he developed bilateral foot and knee 
disabilities as a result.  It is also contended that the knee 
and foot conditions developed secondary to his service-
connected back condition.  Service connection for 
spondylolysis L5-S1, with spondylolisthesis, was granted in 
June 1969.  A noncompensable evaluation was in effect until 
April 1975, when a 20 percent rating for his service-
connected back condition, now including status postoperative 
fusion of the lumbar spine, was granted.  Effective in May 
2001, a 40 percent rating was assigned for the lumbar spine 
condition.  Effective in January 2004, the Veteran was 
assigned separate 10 percent ratings for radicular symptoms 
for each lower extremity.  

Before addressing the merits of these claims, the Board notes 
that the Veteran's reported history, particularly concerning 
the claimed in-service injuries and subsequent 
symptomatology, is simply not credible.  Credibility is an 
adjudicative, not a medical, determination.  The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board must 
determine whether lay evidence is credible, in light of 
factors such as possible bias or conflicting statements, and 
the absence of contemporaneous medical evidence is a factor 
that may be weighed against the lay evidence of record.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006).     

First of all, the Board specifically finds that the veteran 
did not serve in Vietnam.  The service department records do 
not show that the Veteran was in Vietnam.  He was on a TDY 
assignment to Guam, but there is no mention, in those 
records, that the Veteran was in Vietnam.  Indeed, during 
service and on the first post-service evaluation, when 
reporting the claimed injury, he said it occurred on Guam, 
not in Vietnam; it was not until the VA examination later in 
April 1969 that he began alleging that the purported injury 
occurred in Vietnam, in direct contradiction to his earlier 
statements.  The Veteran's representative argues that whether 
or not the injury was sustained in Vietnam is irrelevant; 
that it is the injury that is important, for purposes of 
service incurrence.  However, as the injury is not shown in 
the service treatment records, except by way of history, the 
sole source of information regarding any in-service injury is 
the Veteran, and, as such, his credibility becomes of 
paramount importance.  The fact that he stated, up through 
April 1, 1969, that the purported injury occurred in Guam, 
then beginning April 24, 1969, that it occurred in Vietnam, 
is relevant to the question of his credibility.  For the same 
reasons, his current contention that the purported injury 
occurred in combat conditions is without probative value.

Moreover, the Board also finds that the Veteran did not 
sustain an injury in service in which a heavy crate (or other 
object) fell on his back.  Service medical records show an 
actual injury to the back was only reported as history.  
Indeed, his report of a back injury in service (at that time, 
said to have occurred in Guam) was considered dubious at the 
time of the Medical Board.  The Physical Evaluation Board 
eventually concluded that although his records did not 
confirm his claim of a back injury in service, there was no 
positive evidence to refute his claim, and there was no back 
condition noted on entry.  His condition was found to be 
congenital, and it was noted that it could reasonably be 
inferred from his job as a material facilities specialist and 
his length of service of 2 1/2 years that he aggravated his 
condition by lifting, and, therefore, the PEB found that his 
condition was aggravated by service.  In other words, the PEB 
found that the normal lifting duties of his occupational 
specialty aggravated a pre-existing congenital back 
condition, and not that he sustained an injury to the back 
during service.  

Furthermore, the service treatment records contain no 
indication, even by way of history, that the veteran suffered 
temporary paraplegia in service.  The service treatment 
records do not by any means show constant back pain after the 
purported injury.  In this regard, surgery scheduled for 
January 1968 was cancelled because the Veteran was not 
experiencing back pain at that time, and he had evidently 
felt well enough to work as a ski instructor, as he was 
advised to cease that occupation.  In addition, the October 
1968 summary noted that he had continued with his normal 
occupation until hospitalized for evaluation in October 1968.

Regarding the medical opinions, the Board must assess the 
probative value to be assigned to the evidence.  See, e.g., 
Madden, supra.  The Board may favor the opinion of one 
competent medical expert over that of another, if an adequate 
statement of reasons or bases is furnished.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  A medical opinion that 
contains only data and conclusions is not entitled to any 
weight and a review of the claims file cannot compensate for 
lack of the reasoned analysis required in a medical opinion, 
which is where most of the probative value of a medical 
opinion comes is derived.  See Nieves- Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  The Board is not obliged to accept an 
opinion based on inaccurate medical history.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).   

All of the examinations expressing an opinion as to nexus to 
service include a history of the Veteran having been injured 
when a 300-pound crate fell on his back in Vietnam, with a 
severe back injury, and paraplegia for a time afterward, 
ranging in the various reports from 1.5 to several weeks.  As 
noted above, the Board does not find this version of events 
to be credible.  The service treatment records show that the 
Veteran sustained a contusion to the left knee in November 
1967; otherwise, no knee or foot complaints or abnormal 
findings were noted.  The service treatment records, as well 
as the PEB documents, do not show that the Veteran sustained 
any other injury to the knees or feet.  

In assessing the probative value to be assigned to the 
various examinations, first, the Board finds that the Veteran 
did not have paraplegia during service, due to an injury or 
otherwise.  While Dr. Crossland wrote that the Veteran was 
barely able to walk at the time of discharge, the service 
treatment records show that there were no lower extremity 
abnormalities present at discharge.  Moreover, the two 
examinations in April 1969 did not reveal any problems with 
walking, nor did the January 1970 hospital summary.  Contrary 
to his statement at the time of the December 2008 VA 
examination that he was immobilized in a brace for a year 
after the surgery, the January 1970 hospital summary shows 
that he was fully ambulatory at the time of his discharge 
less than two weeks after the surgery.  Moreover, on the VA 
examination in May 1975, there were no gait abnormalities, or 
lower extremity abnormalities.  

Concerning the qualifications of the examiners, as pointed 
out by the representative, the VA examiner who provided the 
December 2008 orthopedic examination is an orthopedic 
surgeon, and, thus, all other factors being equal, is more 
qualified to provide a opinion as to the cause of an 
orthopedic condition than the other examiners, including a 
primary care physician, chiropractor, and physician's 
assistant.  

As to a reasoned opinion, none of the examination reports is 
ideal.  All are based on inaccurate history, and contain 
brief explanations.  Dr. Crossland indicated, in September 
2002 and June 2003, that the knee pain was secondary to gait 
and posture, related to the back.  In February 2005, he 
stated that the degenerative arthritis in the knees and feet 
developed as a result of the original injury, which, 
according to the doctor, included a 300-pound weight having 
landed on his back, paraplegia for several weeks, and a bare 
ability to ambulate at the time of discharge from service.  
As noted above, this is not supported, and indeed, as to 
condition at discharge, contradicted by the evidence of 
record.  In August 2008, Dr. Crossland again noted this 
history.  He also noted that a "discharge" examination in 
December 1967 had noted that the Veteran had cramps in the 
legs after keeping his legs in one position too long, which 
was attributed to the crate accident in 1967.  However, later 
statements in the service treatment records show that the 
Veteran's history of an injury was questioned.  Moreover, 
cramps in the legs were also reported on the entrance 
examination in March 1966, further casting into doubt the 
Veteran's later statements that the cramps were associated 
with a crate accident.  Dr. Crossland concluded that as a 
result of his back and knee injury, the Veteran developed 
arthritis in the lower back and knees.  

The VA opinion in February 2009 was based on, in addition to 
the purported in-service injury, a history of symptoms in the 
knees beginning in the 1970's and in the feet, in the 1970's 
or 1980's.  This is more consistent with the record, which 
does not show any knee or foot complaints or abnormalities in 
service, or after service on the two April 1969 examinations, 
the January 1970 hospitalization summary, or the 1975 VA 
examination.  This doctor concluded that the knee and foot 
osteoarthritis, as well as pes planus, were less likely than 
not related to service.  

Dr. Crossland stated that the Veteran developed arthritis in 
the knees due to the back and knee injuries in service, while 
the VA examiner indicated that they were degenerative changes 
first demonstrated in the 1970's and/or 1980's, and, as such, 
unrelated to service.  Since the VA examiner's opinion was 
based on a more accurate representation of the facts, and was 
provided by a physician with more expertise in orthopedics, 
his opinion is more probative.  When considered together with 
the lack of credibility regarding in-service symptoms, as 
well as symptoms for the first few years after service, the 
preponderance of the evidence is against the claims for 
service connection for right knee, right foot, and left foot 
disabilities.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt does not apply, 
and the claims must be denied.  38 U.S.C. § 5107(b); see 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

However, as to the left knee, as noted above, the Veteran 
sustained an injury to this knee in service.  Although 
thought to be a contusion, the Veteran did have painful range 
of motion at the time.  Dr. Crossland specifically included 
that injury in support of his conclusion that knee arthritis 
was due to in-service injury of the knee.  Moreover, the VA 
examiner did not specifically address this aspect of the 
claim.  In view of these factors, the Board finds that the 
evidence as to service connection for degenerative joint 
disease of the left knee is in equipoise, and, hence, service 
connection is warranted.  In reaching this determination, the 
benefit-of-the-doubt rule has been applied.  38 U.S.C. § 
5107(b); see Ortiz, supra; Gilbert, supra.  


ORDER

Service connection for degenerative joint disease of the left 
knee is granted.  

Service connection for a chronic right knee disability, 
including degenerative joint disease, is denied.  

Service connection for a chronic right foot disability, 
including degenerative joint disease and pes planus, is 
denied.

Service connection for a chronic left foot disability, 
including degenerative joint disease and pes planus, is 
denied.

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


